DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on 06 July 2021 and 26 January 2021is being considered by the examiner.
3.	Claims 1-15 are pending.
4.	Figures 1 and 2 of the application illustrate the claimed invention.

    PNG
    media_image1.png
    393
    724
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    552
    702
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4, 6-7, 9-10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2021/0258244 A1).
	Regarding claims 1, 4, 6-7, 9-10, 13 and 15, disclose a switching method comprising;
	receiving, by a first integrated access and backhaul (IAB) node, a first bandwidth part (BWP) configuration from a donor base station of a relay system, the donor base station providing a gateway function for the first IAB node, wherein the first BWP configuration comprises a BWP configuration of a second IAB node, and the second IAB node is a candidate upper-level node of the first IAD node; and
	switching, by the first IAB node, to the second IAB node.

    PNG
    media_image3.png
    684
    657
    media_image3.png
    Greyscale

Xu et al. teach [0040]: “Based on signal strength, signal quality and other factors, a handover of an IAB node to a different upstream node may triggered by RRC.”
	It would have been obvious to those having ordinary skills in the art before the claimed invention was made to perform switch over the IAB11 to an IAB12 based on bandwidth configuration.
	Allowable Subject Matter
7.	Claims 2-3, 5, 8, 11-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The prior art made of record and not relied upon is considered pertinent to applicant disclosure:
Majmundar et al. (US 2019/0372887 A1) lossless data delivery at route changes in wireless radio networks.  

    PNG
    media_image4.png
    422
    651
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    600
    1021
    media_image5.png
    Greyscale



Palanki et al. (US 2010/0167743 A1) disclose centralized control of relay operation.

    PNG
    media_image6.png
    530
    857
    media_image6.png
    Greyscale

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412